In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 13-939V
                                   Filed: December 9, 2016

*************************
CAROLINE COURBOIS,                        *              UNPUBLISHED
                                          *
                                          *              Special Master Hamilton-Fieldman
                     Petitioner,          *
                                          *
v.                                        *              Attorneys’ Fees and Costs;
                                          *              Reasonable Amount Requested.
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
*************************
Renee J. Gentry, Vaccine Injury Clinic, GWU Law School, Washington, D.C. for Petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On November 27, 2013, Caroline Courbois (“Petitioner”) petitioned for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that the administration of an influenza vaccine on January 10, 2013 caused her
to suffer from rotator cuff tendonitis, a tear of the anterior aspect of the supraspinatus tendon,
bursitis, and a lesion of the proximal humorous. Petition at Preamble, filed Nov. 27, 2013. On
September 22, 2014, Respondent filed a Rule 4(c) Report in which she conceded that the
influenza vaccination caused Petitioner’s injuries, which are consistent with a shoulder injury
related to vaccine administration. A ruling on entitlement, finding in favor of Petitioner, was
issued on September 23, 2014. A damages hearing was held on April 5, 2016, and at the

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
conclusion of the hearing, the undersigned awarded compensation to the Petitioner.

        On November 30, 2016, Petitioner filed an application for attorneys’ fees and costs.
Petitioner requested attorneys’ fees in the amount of $91,419.68. See Petitioners’ Amended
Application at 1, filed Nov. 30, 2016. Petitioner requested attorneys’ costs in the amount of
$6,589.40, and requested costs personally incurred in the course of this litigation in the amount
of $438.56. Id. Respondent indicated that “[t]o the extent the special master is treating
petitioner’s request for attorneys’ fees and costs as a motion that requires a response from
respondent, respondent . . . is satisfied that the statutory requirements for an award of attorneys’
fees and costs are met in this case.” Respondent’s Response at 2, filed Dec. 8, 2016.
Respondent requested that the undersigned exercise her discretion and determine a reasonable
award for attorneys’ fees and costs. Id. at 3.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. Petitioner’s request for costs personally
incurred is also reasonable. In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e)
(2012), the undersigned finds that Petitioner is entitled to attorneys’ fees and costs.
Accordingly, the undersigned hereby awards the amount of $98,009.08, in the form of a
check made payable jointly to Petitioner and Petitioner’s counsel, Renee J. Gentry, of the
Vaccine Injury Clinic; and the amount of $438.56, in the form of a check made payable to
Petitioner only. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court shall enter judgment in accordance herewith.2

       IT IS SO ORDERED.

                                              /s/Lisa D. Hamilton-Fieldman
                                              Lisa D. Hamilton-Fieldman
                                              Special Master




2
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).